DETAILED ACTION
The present application, filed on 07/19/2019, is being examined under the first inventor to file provisions of the AIA .
The following is a non-final First Office Action on the merits in response to applicant’s filing from 07/19/2019.
Claims 1-20 are pending and have been considered below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/19/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 9-11, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Shono (DE 10011819) in view of Subramanian (US 2016/0016492).
Regarding claim 1, Shono discloses {Figure 1} a vehicle seating assembly comprising: a housing assembly {2 + 3} coupled to a seat frame {1} and including: a pivot {50}; a cushion pan {2} extending between the pivots and a cross bar; a cushion nose {19} extending between the pivot and a front portion of the housing assembly; and a gas-generating device {10} deployable 
However, Shono does not explicitly disclose a transverse member, wherein the cushion nose is rotated about an axis defined by the transverse member.
Subramanian teaches {Figures 2-6} a transverse member {22}, wherein the cushion nose {24} is rotated about an axis defined by the transverse member.
In light of these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to have modified the vehicle seating assembly disclosed by Shono to include a transverse member in place of the pivots in order to provide a continuous layer of support along the cushion nose during rotation.
Regarding claim 2, Shono discloses {Abstract} the first position includes a design {“rest”} position, and wherein the second position includes a fully deployed {“deployed”} position. 
Regarding claim 3, Shono discloses {Figure 1} the cushion pan {2} includes a lip for coupling the cushion pan to the cross bar.
Regarding claim 9, Shono discloses the force {from 10} comprises a compressive force exerted on the cushion nose {19 (via 5 + 9)} to move the cushion nose from a design {“rest”} position to a fully deployed {“deployed”} position.  
Regarding claim 10, Shono, as modified, discloses {Figures 2-5} the gas-generating device {10} exerts a compressive force on the cushion nose {19 (via 5 + 9)} to rotate the cushion nose about an axis defined by the transverse member. 

However, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to locate the gas generating/pyrotechnic device below the cushion pan/cushion support assembly, since such a modification is a relocation of the parts of the device. It has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Additionally, one motivation to move the device below the cushion pan would be to provide a more protected location. 
Regarding claim 11, Shono discloses {Figures 4-5} the gas-generating device {10} is disposed in a cylinder {8} having a telescoping member {15a + 15b}. 
Regarding claim 14, Shono discloses the cushion nose {19} is disposed at a first angle relative to the cushion pan {2} in the design {“rest”} position, wherein the cushion nose is disposed at a second angle relative to the cushion pan in the fully deployed {“deployed”} position, and wherein the first angle is less than the second angle.
Regarding claim 15, Shono discloses {Figure 1} a vehicle seating assembly comprising: a housing assembly {2 + 3} coupled to a seat frame {1}; a cushion support assembly disposed in the housing assembly and having: a cushion nose {19} rotatably coupled to a cushion pan {2}; a cushion {20} disposed above the cushion support assembly and providing a seat surface {20}; and a gas generating device {10} configured to receive a signal from a restraint control module and to activate in response to the signal to generate a force that rotates the cushion nose about an axis defined by a pivot {50} of the cushion support assembly from a design {“rest”} position to a fully deployed {“deployed”} position.

Subramanian teaches {Figures 2-6} a transverse member {22}, wherein the cushion nose {24} is rotated about an axis defined by the transverse member.
In light of these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to have modified the vehicle seating assembly disclosed by Shono to include a transverse member in place of the pivots in order to provide a continuous layer of support along the cushion nose during rotation. Moreover, Shono et al. differs from the invention of claim 15 because while the actuator is a gas generator, it does not specifically teach that it is a pyrotechnic. It is noted that the device shown in Figure 4 appears to include an unnamed pyrotechnic squib {at 10}. The Examiner takes Official Notice that pyrotechnic devices are well known for use in safety equipment to generate gas. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to include a pyrotechnic device as the gas generator of Shono, as a person has good reason to pursue the known options within his or her technical grasp, and because Figure 4 of Shono clearly suggests such a solution.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Shono (DE 10011819).
Regarding claim 20, Shono discloses {Figure 1} a seating assembly comprising: 21a cushion support assembly including a cushion nose {19} rotatable from a design {“rest”} position to a fully deployed {“deployed”} position; a housing assembly {2 + 3} coupled to a seat frame {1} and retaining the cushion support assembly; and a gas generating device {10} operably coupled to the cushion nose, wherein the gas generating device activates in response to 
However, Shono does not explicitly disclose that the gas generating device is pyrotechnic, or that the pyrotechnic device is disposed below the cushion support assembly.
Shono et al. differs from the invention because while the actuator is a gas generator, it does not specifically teach that it is a pyrotechnic. It is noted that the device shown in Figure 4 appears to include an unnamed pyrotechnic squib (at 10) The Examiner takes Official Notice that pyrotechnic devices are well known for use in safety equipment to generate gas. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to include a pyrotechnic device as the gas generator of Shono, as a person has good reason to pursue the known options within his or her technical grasp, and because the Figure 4 of Shono clearly suggests such a solution.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to locate the gas generating/pyrotechnic device below the cushion pan/cushion support assembly, since such a modification is a relocation of the parts of the device. It has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Additionally, one motivation to move the device below the cushion pan would be to provide a more protected location. 

Allowable Subject Matter
Claims 4-8, 12-13, and 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fischer (DE 19943595) teaches a motor vehicle seat with components for raising the seat cushion if the vehicle crashes. Stancato (US 9457751) teaches an articulating support in a vehicle seat. Humer (US 2021/0078469) teaches a vehicle seat assembly with a front seat pan height adjustment mechanism.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel M Keck whose telephone number is (571)272-5947.  The examiner can normally be reached on Mon - Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on (571)272-5947.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/Daniel M. Keck/Patent Examiner, Art Unit 3616                                                                                                                                                                                                        /RUTH ILAN/Primary Examiner, Art Unit 3616